Tuesday        29th

           May, 2001.


Vincent Anderson,                                               Appellant,

against        Record No. 1995-99-3
               Circuit Court No. CR98010457-00

Commonwealth of Virginia,                                       Appellee.


                         Upon a Rehearing En Banc

 Before Chief Judge Fitzpatrick, Judges Benton, Willis, Elder, Bray,
        Annunziata, Bumgardner, Frank, Humphreys and Clements


               Michael T. Garrett (Pendleton, Garrett &
               Henderson, P.C., on brief), for appellant.

               Marla Graff Decker, Assistant Attorney
               General (Mark L. Earley, Attorney General,
               on brief), for appellee.


           A divided panel of this Court affirmed the judgment of the

trial court.    See Anderson v. Commonwealth, Record No. 1995-99-3 (Va.

Ct. App. Jan. 16, 2001).    We stayed the mandate of that decision and

granted rehearing en banc.

           Upon rehearing en banc, the judgment of the trial court is

affirmed without opinion by an evenly divided Court.       Accordingly,

the opinion previously rendered by a panel of this Court on January

16, 2001 is withdrawn, and the mandate entered on that date is

vacated.

           Chief Judge Fitzpatrick, Judges Benton, Elder, Annunziata

and Clements voted to reverse the judgment of the trial court.
          Judges Willis, Bray, Bumgardner, Frank and Humphreys voted

to affirm said judgment.

          It is ordered that the trial court allow counsel for the

appellant a total fee of $925 for services rendered the appellant on

this appeal, in addition to counsel's costs and necessary direct

out-of-pocket expenses.

          The Commonwealth shall recover of the appellant the amount

paid court-appointed counsel to represent him in this proceeding,

counsel's costs and necessary direct out-of-pocket expenses, and the

fees and costs to be assessed by the clerk of this Court and the

clerk of the trial court.

          This order shall be certified to the trial court.

Costs due the Commonwealth
 by appellant in Court of
 Appeals of Virginia:

     Attorney's fee        $925.00          plus costs and expenses


                             A Copy,

                                 Teste:

                                                Cynthia L. McCoy, Clerk

                                 By:

                                                Deputy Clerk




                                     -2 -